               Case 2:20-cv-00594-JLR Document 7 Filed 06/26/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          NORTHWEST                                    CASE NO. C20-0594JLR
            ADMINISTRATORS, INC.,
11                                                       ORDER TO SHOW CAUSE
                                 Plaintiff,
12                 v.

13
            HW MAINTENANCE LAX, LLC,
14
                                 Defendant.
15
            This matter comes before the court sua sponte. Defendant HW Maintenance
16
     LAX, LLC (“HW Maintenance”) filed an answer to Plaintiff Northwest Administrators,
17
     Inc.’s complaint signed by Jose D. Gutierrez. (See Ans. (Dkt. # 6) at 4.) The answer and
18
     Mr. Gutierrez’s signature block fail to indicate whether Mr. Gutierrez is proceeding pro
19
     se or whether he is appearing as counsel on behalf of HW Maintenance. If Mr. Gutierrez
20
     is a licensed attorney appearing on behalf of HW Maintenance, then his signature needs
21
     to comply with the court’s electronic filing procedures, which require that attorney
22


     ORDER - 1
               Case 2:20-cv-00594-JLR Document 7 Filed 06/26/20 Page 2 of 3



 1   signature blocks for an attorney’s initial appearance list the attorney’s bar number,

 2   address, phone number, and email address. See W.D. Wash. Electronic Filing Procedures

 3   for Civil and Criminal Cases § III.L (outlining proper format for signature block for

 4   attorney appearances).

 5          Alternatively, if Mr. Gutierrez is not an attorney and seeks to represent HW

 6   Maintenance pro se, then his attempted appearance is improper. Supreme Court

 7   precedent and this court’s local rules require that a business entity must be represented by

 8   counsel in federal court. See Rowland v. Cal. Men’s Colony, 506 U.S. 194, 202 (1993)

 9   (“It has been the law for the better part of two centuries . . . that a corporation may appear

10   in federal courts only through licensed counsel . . . . [T]hat rule applies equally to all

11   artificial entities.”); W.D. Wash. Local Rule LCR 83.2(b)(3) (“A business entity, except a

12   sole proprietorship, must be represented by counsel.”). Under the local rules, a business

13   entity’s failure to obtain counsel “may result in . . . entry of default against the business

14   entity.” W.D. Wash. Local Rule LCR 83.2(b)(3).

15          Accordingly, the court ORDERS HW Maintenance to re-file its answer with an

16   appropriate signature block for Mr. Gutierrez if he is an attorney, obtain counsel to

17   represent it in this lawsuit if Mr. Gutierrez is not an attorney, or show cause within 30

18   days of the filing date of this order why the court should not enter default against HW

19   //

20   //

21   //

22   //


     ORDER - 2
               Case 2:20-cv-00594-JLR Document 7 Filed 06/26/20 Page 3 of 3



 1   Maintenance if it remains unrepresented by counsel. If HW Maintenance does not obtain

 2   counsel or otherwise show cause within 30 days, the court will enter default against it.

 3          Dated this 26th day of June, 2020.

 4

 5                                                    A
                                                      JAMES L. ROBART
 6
                                                      United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
